Citation Nr: 1511601	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  07-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The appellant served on several periods of active duty for training (ADT) in the New Jersey Army National Guard, including from February 6, 1976, to July 2, 1976, and May 14, 1977, to May 29, 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 

Pursuant to instructions in the Board's June 2010 remand, the RO contacted the appellant to determine whether he desired a Board hearing, and he declined.  As such, his prior request for a Board hearing is considered withdrawn.  38 C.F.R.       § 20.704(e) (2014).  

These issues were remanded by the Board for additional development in June 2010 and May 2012.  In an April 2013 Board decision, the issues on appeal were denied, in pertinent part, because there was no evidence of in-service injury to the back or right knee.  The appellant subsequently appealed those denials to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court determined that VA had not made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate his claim.  Specifically, the Court noted that potentially-relevant in-service treatment reports, from Fort Dix Army Hospital, were not of record.  The appellant contended that he received treatment for low back and right knee pain, from that facility, in February, March, or April 1976.  While a June 2012 response to a VA records request was negative, the Court pointed out that the request only applied to treatment records from May 1977 and August 1978.  An additional finding of unavailability, in December 2012, only referenced audiological test results from 2004.  As such, the Court found that potentially-relevant, in-service records remained outstanding.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the paper and electronic records, the Board notes that relevant treatment reports from Fort Dix Army Hospital, from 1976, may not be of record.  Despite the presence of a May 1976 treatment report from that facility, in which the appellant reported ankle pain, he insists that additional treatment records remain outstanding.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  Therefore, on remand, all available treatment reports for the appellant from Fort Dix Army Hospital shall be sought, to specifically include, but not limited to, treatment from February, March, or April 1976.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records from Fort Dix Army Hospital, to specifically include, but not limited to, treatment from February, March, or April 1976.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the appellant notified of the efforts that were made to obtain such records.  

2.  Following a review of all evidence obtained pursuant to this remand, the claims should be readjudicated.  If either claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




